Citation Nr: 0002785	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  99-23 789	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits, resulting from a November 1999 RO determination, 
which adjusted the effective date of the DIC benefits of the 
veteran's widow.  


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel







INTRODUCTION

The veteran had active military service from May 1945 to July 
1975.  The veteran died on July [redacted], 1992.  

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) relating to claims by the 
veteran's widow for VA benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran's widow on January 12, 1996. 

The RO notified both the veteran's widow and her attorney by 
letter on November 19, 1999, that the case was being 
transferred to the Board for a determination concerning the 
attorney's eligibility for payment of attorney fees from 
past-due benefits.  They were advised that any additional 
evidence or argument should be submitted to the Board within 
30 days.  The attorney did not respond.

By letter dated November 29, 1999, the veteran's widow 
responded that the attorney did not assist her regarding the 
second phase of any past-due benefits.  She wrote that the 
only person that helped her was someone from the Ft. Bragg 
Retirement Services Office.  An officer from the Ft. Bragg 
Retirement Services Office responded that only she and the 
widow had worked on this appeal, and that the widow had never 
consulted with an attorney during this appeals process. 


FINDING OF FACT

There has been no final Board decision with respect to the 
issue of an earlier effective date for an award of DIC 
benefits.  


CONCLUSION OF LAW

The attorney is not eligible to charge a fee for services 
rendered in connection with the RO's November 1999 grant of 
an earlier effective date for DIC benefits.  38 U.S.C.A. 
§ 5904 (c) (West 1991 & Supp. 1999); 38 C.F.R. § 20.609 (c) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c)(1) (1999).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1999).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c)(3) (1999).  

By decision dated October 28, 1996, the Board granted the 
veteran's widow service connection for cause of the veteran's 
death.  In May 1997, the Board determined that the criteria 
for a valid fee agreement had been met with respect to the 
issue of entitlement to service connection for the cause of 
the veteran's death, and that attorney fees should be paid 
regarding such decision.

By letter dated November 19, 1999, the RO informed the 
veteran's widow that they were adjusting her effective date 
for DIC benefits, and that accordingly, her DIC benefits had 
increased.  On January 21, 2000, the Board called the RO in 
an attempt to obtain the rating decision by which the 
effective date for DIC benefits was adjusted.  The RO replied 
that the rating was based upon other evidence, and that there 
was no other rating done.  

There has not been a final Board decision with respect to the 
issue of entitlement to an earlier effective date for DIC 
benefits.  The Board's May 1995 decision only denied 
entitlement to service connection for the cause of the 
veteran's death.  Without a final Board decision with respect 
to the issue of entitlement to an earlier effective date for 
the grant of an earlier effective date for DIC benefits, the 
attorney is not entitled to past-due benefits stemming from 
the RO's grant of an earlier effective date for the grant of 
DIC benefits. 38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.609(c)(1) (1999).


ORDER

Eligibility for payment of attorney fees from past-due 
benefits is denied.  None of the veteran's widow's past-due 
benefits resulting from the adjustment of the effective date 
for the grant of DIC benefits by decision dated November 19, 
1999, should be paid by the VA to the attorney.



		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


